IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

BERNARD WHITE,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-4298

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 5, 2017.

An appeal from the Circuit Court for Duval County.
Mallory D. Cooper, Judge.

Andy Thomas, Public Defender, and Glen P. Gifford, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Thomas H. Duffy, Assistant Attorney
General, Tallahassee, for Appellee.



       ON REMAND FROM THE SUPREME COURT OF FLORIDA

PER CURIAM.

      In accordance with instructions from the Florida Supreme Court, this cause

is remanded for resentencing in conformance with sections 775.082, 921.1401, and

921.1402, Florida Statutes. See Kelsey v. State, 206 So. 3d 5 (Fla. 2016).

ROBERTS, KELSEY, and M.K. THOMAS, JJ., CONCUR.